Citation Nr: 0335308	
Decision Date: 12/16/03    Archive Date: 12/24/03	

DOCKET NO.  99-05 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for tenosynovitis and 
arthritis of the right ankle.

2.  Entitlement to service connection for a left ankle 
disability. 

3.  Entitlement to service connection for gastritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from August 1981 to April 1993.

This matter was last before the Board of Veterans' Appeals 
(Board) in September 2001, on appeal from a decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  Upon its last review, the Board denied 
the appellant's claim for an increased disability rating for 
a low back disorder, and reopened previously denied claims of 
entitlement to service connection for a right ankle 
disability and for gastritis.  The Board remanded these 
claims, as well as the appellant's claim for a left ankle 
disorder.   

Having considered the appellant's contentions in light of the 
record and the applicable law, the Board finds that the 
matters remanded in September 2001 are ready for appellate 
review.  


FINDINGS OF FACT

1.  The appellant is not shown by competent evidence to 
currently have tenosynovitis or a right ankle disability.

2.  The appellant is not shown by competent evidence to 
currently have a left ankle disability.

3.  The appellant's gastritis was possibly caused by 
medication for the use of his service-connected low back 
disorder.  





CONCLUSIONS OF LAW

1.  The criteria for service connection for tenosynovitis and 
a right ankle disability
are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

2.  The criteria for service connection for a left ankle 
disability are not met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).

3.  The criteria for service connection for gastritis are 
met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.310 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  VA's Duty to Notify and Assist

The law generally provides that VA has a duty to assist the 
appellant in the development of facts pertinent to his 
claims.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

It appears that the VCAA applies to this case even though the 
claims were filed before enactment of the law, as VA had not 
finally completed adjudication of the claims before the law 
was passed.  See Kuzma v. Principi, No. 03-7032 (Fed. Cir., 
August 25, 2003).  Regardless of whether the VCAA applies to 
the claims, the record demonstrates compliance with its 
provisions, as discussed in more detail below.  

The VCAA provides that VA shall notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided that is 
necessary to substantiate the claim and further obligates VA 
to make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate a claim for a benefit 
under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. 
§ 5103A (West 2002). 

The record indicates that the appellant has been fully 
apprised of what evidence would be necessary to substantiate 
the claims, as well as informed of the specific assignment of 
responsibility for obtaining such evidence.  38 U.S.C.A. § 
5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The appellant was provided with a copy of the original rating 
decision dated in November 1998 setting forth the general 
requirements of then-applicable law pertaining to the 
establishment of service connection in the context of the 
reopening of claims.  The general advisement was reiterated 
in the Statement of the Case dated in October 1998, as well 
as in Supplemental Statements of the Case dated in March 2000 
and November 2002.   

In specific compliance with the Court's ruling in Quartuccio, 
the appellant was advised of the evidence which would 
substantiate his claim, and the responsibility for obtaining 
it, by letters dated in December 1997 and May 2002.  See 38 
U.S.C.A 
§ 5103(b) (Providing in substance that after advisement to 
the claimant under the VCAA of any information which was not 
previously provided, if such information or evidence is not 
received within one year from the date of such notification, 
no benefit may be paid or furnished by reason of the 
claimant's application).  The Board observes that on the 
former occasion, the appellant was specifically advised that 
substantiating information would be in the nature of medical 
evidence.  See  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003) (Pre-VCAA case, where the claimant was advised of the 
need to submit competent medical evidence indicating that he 
has the disorders in question, and further substantiating 
evidence  suggestive of a linkage between his active service 
and the current disorders, no further advisement necessary 
under the VCAA where claimant had failed to submit such 
evidence).  

The May 2002 advisement is legally sufficient.  See Paralyzed 
Veterans of America, et. al. v. Secretary of Department of 
Veterans Affairs (PVA), Nos. 02-7007, -7008, -7009, -7010 
(Fed. Cir. September 22, 2003); Disabled American Veterans, 
et. al. v. Secretary of Department of Veterans Affairs (DAV), 
327 F.3d 1339 (Fed. Cir. 2003).  The Federal Circuit has held 
that 38 C.F.R. §§ 3.159(b)(1) and 19.9(a)(2)(ii) are invalid 
to the extent they provide a claimant "not less than 30 
days" to respond to a VCAA notification letter because the 
regulations are contrary to 38 U.S.C.A. § 5103(b), which 
provides a claimant one year to submit evidence.  In this 
case, even though the letter did request a response within 60 
days, it also expressly notified the appellant that he had 
one year to submit the requested information and/or evidence, 
in compliance with 38 U.S.C.A. § 5103(b).  Therefore, the 
appellant was properly notified of his statutory rights.

Moreover, the factual scenario in the PVA case, which 
involved the RO sending a VCAA notification letter, as in 
this case, is simply inapplicable to the specific 
circumstances of this case.  The Federal Circuit was 
concerned with the "premature denial" of a claim before the 
one-year period for submitting evidence had expired.  Here, 
the denial of the appellant's claims occurred in 1998, long 
before the VCAA was enacted.  VA had no option other than to 
send a VCAA notification letter in the midst of the appellate 
process already underway.  In other words, chronologically, 
it was impossible for VA to provide VCAA notification to this 
particular claimant before the initial denial of his claims.  

In this matter, the appellant has been fully apprised of the 
applicable law and his obligation to submit substantiating 
evidence for over one year since being specifically informed 
of the provisions of the VCAA and how it applied to his 
claims.  The Federal Circuit's concern in PVA that a claimant 
would be unaware of the time he had left to submit evidence 
is therefore also inapplicable in the specific circumstances 
of this case.  

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.A.§ 5103A 
(a),(b) and (c).  VA obtained treatment records alluded to by 
the appellant, as is detailed below.  The record also 
indicates that in October 1999, the Social Security 
Administration forwarded copies of medical records to the RO, 
consisting of VA medical records already on file.  

VA has also conducted necessary medical inquiry in an effort 
to substantiate the claims.  38 U.S.C.A.§ 5103A (d).  The 
appellant was afforded a series of VA medical examinations 
conducted by physicians who reviewed the appellant's claims 
folder and rendered relevant opinions as to the nature of the 
appellant's disorders which are the subject of this appeal.  
Further opinions are not needed in this case because there is 
sufficient medical evidence to decide the claims.

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the appellant in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant at every stage of this case.  Given the 
extensive development undertaken by the RO and the fact that 
the appellant has pointed to no other evidence which has not 
been obtained, the Board finds that the record is ready for 
appellate review.  



The Merits of the Claims

Service Connection for Disorders of the Right and Left 
Ankles:

The post-service medical evidence pertaining to the 
appellant's claimed right and left ankle disorders is 
essentially in tandem.  Accordingly, the Board will analyze 
the claims in a single section. 

The appellant contends that he has disorders of the right and 
left ankles which were incurred in service.  Having carefully 
considered the appellant's contentions in light of the record 
and the applicable law, the Board is of the opinion that the 
clear preponderance of the evidence is against the claims as 
to both ankles and the appeal will be denied.

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  The 
resolution of this issue must be considered on the basis of 
the places, types and circumstances of his service as shown 
by service records, the official history of each organization 
in which the claimant served, his medical records and all 
pertinent medical and lay evidence.  Determinations relative 
to service connection will be based on review of the entire 
evidence of record. 38 C.F.R. § 3.303(a) (2003).  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

It is well-settled in this regard that the law limits 
entitlement for service-related diseases and injuries to 
cases where the underlying in-service incident has resulted 
in a disability - the first prong of a successful claim of 
service connection.  In the absence of proof of a present 
disability, there is no valid claim presented.  See Brammer 
v. Derwinski,  3 Vet. App. 223 (1992).  By "disability" is 
meant "an impairment in earnings capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations."  38 C.F.R. § 4.1; see Davis v. Principi, 
276 F.3d 1341, 1345 (Fed. Cir. 2002) [Citing with approval 
VA's definition of "disability" in 38 C.F.R. § 4.1 and 
"increase in disability" in 38 C.F.R. § 3.306(b)]; see also 
Leopoldo v. Brown, 4 Vet. App. 216, 219 (1993) (A 
"disability" is a disease, injury, or other physical or 
mental defect.").  

In this matter, one of the in-service events alluded to by 
the appellant resulted in severed peripheral nerves of the 
right foot, and the resulting disability has been granted 
service connection.  Apart from this evidence and finding, 
the remaining evidence of record does not indicate that the 
appellant presently has a separate disability of the right or 
left ankle.  Cf. Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  The appeals as to both of these claims will 
accordingly be denied on this basis.

The appellant's service medical records indicate that in June 
1987 he stepped on broken glass and sustained a laceration of 
the right foot in two areas of the plantar aspect.  
Approximately one month after the injury, the appellant was 
hospitalized for intravenous antibiotic therapy, as the wound 
had become infected.  Contemporaneous radiographic studies of 
the right foot detected a soft tissue defect in the plantar 
aspect of the right foot, without any other significant 
abnormalities.
At the time of discharge from the hospital the appellant was 
able to place partial weight on his right foot.  

Pending resolution of the right foot injury, the appellant 
was placed on limited duty profile, based on a laceration and 
scar tissue of the plantar aspect of the right foot with 
metatarsalgia.  There was no mention in the profile report of 
any right ankle or left ankle disability.

In a November 1987 service department medical record it was 
noted that the appellant was experiencing plantar thickening 
at the scar site.  The appellant was prescribed orthotic shoe 
inserts.  Later in November 1987, the appellant complained of 
mild discomfort and stiffness when walking.  Upon physical 
examination the scars were noted to be nontender.  The 
diagnostic impression was that the lacerations were slowly 
improving.  Clinical examination of the appellant's ankles 
found them to be normal.

In March 1989 the appellant was again placed on limited 
duties, after he was diagnosed as having ankle overuse 
tendonitis.  In May 1989, a service department medical 
examiner noted that the appellant was complaining of pain in 
his right ankle upon frequent high-impact activity.  It was 
noted that the appellant had previously sustained lacerations 
to the plantar aspect of his right foot and that he reported 
he was walking on the side of his feet to avoid the site of 
the laceration.

The appellant was referred for orthopedic consultation.  In 
December 1989, radiographic examination detected no 
fractures, dislocations, or destructive lesions. The 
appellant was preliminarily diagnosed as having tenosynovitis 
of the flexors and peroneals of the ankle.   

In May 1990 the appellant underwent a service department 
follow-up radiographic examination of his ankles and feet.  
The study detected no evidence of loose body or intra-
articular masses of either foot, and no masses or loose 
bodies of either ankle.  Upon the appellant's continued 
complaints of ankle pain, a service department medical 
provider directed that the appellant undergo computerized 
axial tomography studies based on the suspicion that the 
appellant had injured the tendons surrounding his ankles.  
However, and critical to this inquiry, when the studies were 
conducted in June 1990, they resulted in normal findings.  

A further radiographic study in August 1990 indicated that 
the appellant had what was then described as mild to moderate 
uptake at the left first metatarsophalangeal joint and the 
right second metatarsal to tarsal joint.  These were assessed 
as indicating probable degenerative joint disease of those 
joints.  However, there were no findings associated with 
either of the appellant's ankles.    


In October 1990 the appellant was treated for a left foot 
injury after he stepped on a nail.  Clinical examination of 
the wound showed it to be clean with no retention of foreign 
body.  The wound was noted to be moderately tender.  There 
was noted to be no toe numbness and the motor function was 
noted to be normal.  The appellant received a tetanus shot 
and returned to duty.  

In November 1990 the appellant was placed on a limited duty 
profile due to what was then described as chronic pain of 
both feet.  The appellant was also then recommended for 
medical evaluation board action.  In April 1991 the appellant 
underwent the service department medical evaluation board.  
Pursuant to the medical evaluation board inquiry, the 
appellant's feet were examined and the presence of two, 2-
centimeter long traumatic scars were noted in the plantar 
aspect of the right foot.  No other abnormalities were noted 
with regard to the appellant's ankles.  

In a July 1991 service department medical record it was noted 
that the appellant had complained of right foot and ankle 
pain since his 1987 lacerations on the bottom of his right 
foot.  It was also noted the appellant reported experiencing 
no improvement with orthotic devices of various kinds.  It 
was noted that the reported ankle pain was secondary to the 
soft tissue laceration.  The appellant reported that he was 
generally able to function, but that he experienced pain with 
prolonged standing, walking, and running.  

In September 1992 the appellant was readmitted to a service 
department medical center.  In addition to complaining about 
low back pain which was chronic in nature since a fall in 
March 1992, he also complained of chronic right ankle pain.  
The service department medical examiner opined that the 
chronic right foot and medial ankle pain was probably 
secondary to soft tissue laceration and resulting nerve 
injury which had occurred in 1987.  It was recommended that 
the appellant be assigned a permanent limited duty profile 
for no aerobics, marching, prolonged standing or running, or 
that he should be considered for a discharge from active duty 
by a physical evaluation board.

The appellant underwent physical evaluation board proceedings 
in October 1992.  The report of the physical evaluation board 
indicates that the diagnoses considered were chronic low back 
pain and Grade II spondylolisthesis.  It was also noted that 
the appellant had been diagnosed as having chronic right foot 
and ankle pain.

In November 1992, the appellant consulted service department 
medical care providers for evaluation of knee and ankle 
symptomatology.  His 1987 lacerations of his right foot were 
noted, and the appellant reported that the lacerations had 
continued to cause a lack of sensation, as well as pain.  He 
reported that the pain went down his ankle especially when he 
was sleeping.  He reported that he had tried a metatarsal 
support orthotic which had helped.  

It was noted that the appellant had a "history" of 
degenerative joint disease in his right foot.  However, 
radiographic examination of the knee and ankles again 
detected no fractures, dislocations, or lesions.  There was 
also noted no evidence of osteoarthritis.  A computerized 
axial tomography scan showed no evidence of intra-articular 
masses, and no loose bodies were noted.  Additionally, the 
report did not comment upon the presence of osteoarthritis in 
the foot or any ankle.

Upon functional testing, it was noted that the appellant 
could run in place symmetrically, and that he could squat 
symmetrically and hop on one leg.  Examination of the ankle 
indicated dorsiflexion to 10 degrees, plantar flexion to 20 
degrees, and inversion and eversion to five degrees.  The 
examiner noted that the appellant was able to walk well.  

The appellant was diagnosed as having tenosynovitis of the 
ankle by history.  (Italics added).  The examiner opined that 
the tenosynovitis in the foot had been related to the 
appellant's previous foot injury and the chronic popping and 
snapping described by the appellant probably represented 
inflammation of his tendons.  However, the examiner further 
noted that there was no evidence that he could then detect of 
any osteoarthritis in the appellant's ankle or foot at the 
time of the examination.

Subsequent to his discharge from active service, the 
appellant underwent a VA peripheral neurological examination 
in August 1994.  His prior history of having sustained 
lacerations of the right foot was noted.  The appellant 
complained of bilateral ankle pain especially after having 
significant physical exertion.  It was noted that the 
appellant had had significant weight gain over the previous 
two years, but that he had had no progression of symptoms of 
his previously reported toe numbness.

Upon clinical examination, sensation of his feet were noted 
to be intact to light touch and throughout, except for what 
was described as a lighter feeling over the second, third and 
fourth toes of the right foot.  Decreased and diminished 
sensation was also present in the area of the previously 
noted scarring.  However, the appellant was noted to have a 
stable gait with a good tandem walk, and negative Romberg 
testing.

The appellant was diagnosed as having a traumatic severing of 
the peripheral nerves of the second, third, and fourth toes 
of the right foot.  Also noted was a well-healed surgical 
scar approximately two-centimeters long and about two-
centimeters proximal to the toes affected.  There was also a 
well-healed surgical scar at the middle of the sole on the 
same foot.  The examiner opined that the decrease in 
sensation of the second, third, and fourth toes was likely to 
cause some difficulty with instability, especially on uneven 
surfaces, and would also cause a potential for unnoticed 
trauma to the specific region.  

However, importantly for this matter, the examiner noted that 
the appellant's gait was nevertheless stable, and that the 
area of loss of sensation over the puncture wound site was 
limited in distribution and the rest of the sole of the foot 
was intact.  

The appellant underwent a series of VA examinations in April 
1998.  Examination of the feet indicated no instability or 
weakness.  It was noted that the appellant ambulated in a 
normal gait.  There was no callous formation and no skin or 
vascular changes.  There was no evidence of hammer toes, high 
arches, or other deformities.


While radiographic examination of the feet showed a pes cavum 
deformity of the feet, ossesous features of the feet were 
intact, and there was noted no evidence of degenerative joint 
disease.

In August 1999 VA medical records dated from January 1997 
through June 1999 and generated by the VA Medical Clinic in 
Saginaw, Michigan, were received.  These indicated continuing 
treatment for foot and ankle pain, but do not indicate, other 
than via the appellant's subjective history, that the pain 
was attributable to any incident in service.

Pursuant to the Board's remand of September 2001, the 
appellant underwent a VA orthopedic examination in October 
2002.  The appellant complained of pain in both ankles, right 
more prominent than the left.  He reported that he had pain 
on walking for 15 to 20 minutes and that he felt better if he 
was resting.  The appellant reported that this symptom had 
been present since 1987.  

Upon clinical examination, the examiner observed that the 
appellant did not appear to be in any pain.  The examiner 
noted that the appellant's posture was good and both feet 
were plantar grade.  It was noted the appellant could tip-toe 
but complained of pain on the right side during this 
movement.  Observation of the right and left ankles revealed 
that they were normal looking.  There was noted to be no 
deformity or swelling, and skin appeared healthy.  There was 
noted no tenderness around the ankle joints, and the range of 
motion, both active and passive, on both sides was 
dorsiflexion to 10 degrees, plantar flexion to 20 degrees, 
inversion to 15 degrees and eversion to 5 degrees.  There was 
noted to be no evidence of incoordination, weakness or 
fatigability.  

Critical to this inquiry, the examiner opined that there was 
no functional impairment due to the subjective complaint of 
pain of the ankles.  The examiner further observed that the 
ankle muscle power was 5-plus on a scale of 0 to 5 in 
inversion, eversion, extension and flexion movements of the 
ankle joints.  However, the examiner did observe that on the 
sole of the appellant's right foot there were two healed 
laceration scars which were slightly tender.  The examiner 
further reported, however, that the appellant could actually 
flex and extend his toes without any difficulty.

Contemporaneous radiographic examinations of both ankles 
revealed that the ankles were normal.  The studies also 
revealed no evidence of any soft tissue calcification or any 
residual of traumatic injury.

The appellant was diagnosed as having a history of a 
laceration underneath his right foot.  There was also noted 
to be a subjective complaint of pain, discomfort, and weak 
feeling in both ankles; however, the examiner specifically 
reported that both ankles were normal without any evidence of 
tendonitis or soft tissue injury.  The examiner further 
observed skeletal structure of the ankles was normal.  The 
examiner further observed that he had reviewed the claims 
folder as well as the Board's instructions in the September 
2001 remand.

In August 2002 updated VA medical records were received.  
These reflect continuing treatment for foot pain as well as 
treatment for other disorders.

The foregoing summary of the evidence demonstrates that 
although the appellant complains of right and left ankle 
disabilities, neither is demonstrated by the competent 
clinical evidence of record.  In this regard, the rendering 
of a medical diagnosis, such as here whether certain 
disorders result from specified incidents, is 
quintessentially a matter for only those who are medically 
trained.  See, e.g.,  Moray v. Brown, 5 Vet. App. 211, 214 
(1993); Cox v. Brown, 5 Vet. App. 93, 95 (1993).  It is well 
settled law that laypersons, such as the appellant, are not 
qualified to render medical opinions regarding the etiology 
of disorders and disabilities, and such opinions are entitled 
to no weight.  Cromley v. Brown, 7 Vet. App. 376, 379 (1995); 
Boeck v. Brown, 6 Vet. App. 14, 16 (1993); Grivois v. Brown, 
6 Vet. App. 136, 140 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).       

Here, while the appellant sustained lacerations to his right 
foot in June 1987, resulting in the severing of peripheral 
nerves for which service connection is in effect, and he was 
noted to have tenosynovitis at a later time during military 
service, he has no present right foot or ankle disorder which 
has been associated by competent medical evidence to that 
incident.  

As is summarized above, the record contains numerous 
radiographic studies all indicating that the appellant's 
right foot joint and bone structures are intact.  To the 
extent that the appellant complains of chronic right foot 
pain, such has not been associated with any identified 
disorder for which a grant of service connection is 
appropriate.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 
285 (1999) ("pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted."); dismissed in part and vacated in part on other 
grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. 
Cir. 2001).  

Further, while the appellant sustained a wound to his left 
foot in October 1990 when he stepped on a nail, there is also 
no competent evidence indicating that he presently has a left 
ankle (or indeed, any disability of the left foot) resulting 
from that incident.  By "competent medical evidence" is 
meant, in part, that which is provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a) (2003).

While the right foot soft tissue injury was observed by 
radiographic study shortly after its incurrence, and the 
record indicates that the appellant punctured his left foot 
in October 1990, of particular probative value are the 
various radiographic and other diagnostic studies which have 
all subsequently resulted in normal findings of the right and 
left ankle.  See, e.g., radiographic studies conducted in 
December 1989; May 1990; August 1990; November 1992; April 
1998 and October 2002.  

Because the appellant does not currently have disorders of 
the right or left ankle, service connection for the claimed 
disorders is denied.  




Service Connection for Gastritis:

The appellant argues that he has gastritis which was incurred 
during his active military service.  Review of the 
appellant's service medical records do not generally support 
his contentions relative to a theory of direct service 
connection.  However, the Board's review of the evidence of 
record indicates that a grant of service connection for the 
claimed disorder may be made upon the finding that the 
disorder is possibly the result of medications used by the 
appellant for treatment of a lower back disorder, for which 
service connection is in effect.  A grant of secondary 
service connection is therefore appropriate.  See generally 
Schroeder v. West, 212 F.3d 1265 (Fed. Cir 2000); Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (Both for the 
general proposition that although VA must adjudicate claims 
under the theory advanced by the claimant, it must also 
examine the evidence of record to ascertain if there is any 
other basis upon which to develop or grant the claim).       

The appellant's service medical records demonstrate numerous 
gastrointestinal-system related complaints.  In July 1990, 
radiographic examination noted that the appellant had had 
peptic ulcer disease, but without demonstration of an active 
peptic ulcer, and normal esophagus motility.  The appellant 
was prescribed various medications for hyperacidity 
complaints.  

In an April 1991 report of medical history the appellant 
reported that he then had or once had stomach, liver or 
intestinal trouble and dated this difficulty in 1991.  He 
reported that he was then using Zantac and Mylanta.  The 
military medical examiner noted that the appellant had had a 
history of ulcers, as well as other gastrointestinal 
complaints.  However, upon clinical examination there were no 
abnormalities noted, and the appellant's abdomen and viscera 
were noted to be normal.  

In a December 1992 service department medical record it was 
noted that the appellant had had a history of dyspepsia and 
gastroesophageal reflux disease (GERD).  It was further noted 
that the appellant was then currently stable and without 
complaints as to these symptoms.  

The appellant underwent a VA gastrointestinal examination in 
August 1994.  The appellant reported that while serving on 
active duty in 1987, he experienced epigastric pain, for 
which he had been given antacids.  Upon clinical examination 
the appellant's abdomen revealed no masses, tenderness, 
organomegaly, or costovertebral angle tenderness.  The 
appellant was diagnosed as having a history of hiatal hernia 
with reflux, which was symptomatic on a daily basis.  The 
Board observes in this regard that by rating decision dated 
in September 1994, the appellant was granted service 
connection for a hiatal hernia and a 30 percent disability 
evaluation was assigned.

The appellant underwent a further VA examination in April 
1998.  Upon clinical examination there was no evidence of 
inguinal or ventral hernia then present.  The upper 
gastrointestinal examination revealed that the appellant had 
mild gastroesophageal reflux, however the rest of the upper 
gastrointestinal examination was unremarkable.  Radiographic 
study detected no evidence of esophagitis, and the stomach 
was noted to be normal in its appearance regarding mucosal 
folds.  

In October 2002 the appellant underwent a further VA 
examination.  The appellant reported experiencing vomiting 
occasionally 2 to 3 times a week since the 1980's.  Upon 
physical examination the appellant was noted to have mild 
epigastric tenderness without guarding or rebound.  It was 
noted that multiple endoscopic examinations over the previous 
six months had noted the presence of Barrett's esophagus, a 
benign esophageal mass, and erosive gastritis.  

As to the latter, the examiner observed that the appellant's 
gastritis was probably secondary to aspirin therapy.  While 
the examiner opined that the appellant had no current 
evidence of active peptic ulcer disease, the present erosive 
gastritis was most likely related to ingestion of aspirin for 
arthritis.  

As is noted above, a grant of service connection is 
appropriate where the evidence 
indicates the presence of a current disability that is linked 
by competent evidence to an in-service evident.  Cuevas, 
supra.  While the appellant is shown to have no present 
gastrointestinal disorders, other than a hiatal hernia, which 
are directly linked to service, the law holds that secondary 
service connection shall be awarded when a disability is 
"proximately due to or the result of a service-connected 
disease or injury. . . ."  38 C.F.R. § 3.310(a).  See 
Libertine v. Brown, 9 Vet. App. 521, 522 (1996); Harder v. 
Brown, 5 Vet. App. 183, 187 (1993).

The appellant has been in receipt of service connection for a 
lumbosacral spine disorder since September 1994, and his 
service medical as well as post-service medical treatment 
records suggest that he has used both prescribed and over-
the-counter medications, including aspirin, for control of 
pain.  Further, recently generated VA medical records suggest 
that the appellant's gastritis is linked to his use of 
aspirin.

While no physician has stated that only aspirin taken for 
control of the service-connected back disorder (as opposed to 
the claimed ankle disorder) resulted in gastritis, or that 
the symptoms of such gastritis may be separated from the 
service-connected hiatal hernia, the Board is of the opinion 
that further medical opinion towards resolution of this 
question would likely not add substantially to the evidence 
presently of record.  It cannot be doubted that the appellant 
used aspirin as a generic pain reliever for both back and 
lower extremity pain, and further medical opinion could not 
likely distinguish between the two.

Under the "benefit-of-the-doubt" rule, where there exists 
"an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been attained.  Because a state of relative equipoise has 
been reached in this case, the benefit of the doubt rule will 
therefore be applied and service connection for gastritis is 
granted.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
Brown v. Brown, 5 Vet. App. 413, 421 (1993). 


ORDER

Service connection for tenosynovitis and arthritis of the 
right ankle is denied.

Service connection for a left ankle disability is denied.

Service connection for gastritis is granted.  



                       
____________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



